Citation Nr: 1030079	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  04-07 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder 
other than posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for the 
service-connected coronary artery disease (CAD).

3.  Entitlement to a rating in excess of 20 percent for service-
connected hypertension.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1977 to March 1984.

This appeal originally came to the Board of Veterans' Appeals 
(Board) from July 2002, February 2004, and August 2004 rating 
decisions.  In March 2008, the Board remanded the issues on 
appeal to the RO for additional evidentiary development.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The currently demonstrated psychiatric disability manifested 
by depression is shown as likely as not to be due to injury or 
disease incurred during the Veteran's period of active service; 
the weight of the competent evidence demonstrates that a 
psychiatric disorder other than depression, to include 
schizophrenia and panic disorder, is not related to the Veteran's 
active duty service

2.  The service-connected CAD is not productive of 
arteriosclerotic heart disease with documented coronary artery 
disease manifested by more than one episode of acute congestive 
heart failure in the past year, a workload of greater than 3 METs 
but not greater than 5 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  

3.  The service-connected hypertension is not shown to have been 
manifested by more than diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  Depression is due to disease or injury that was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  The criteria for the assignment of an increased evaluation in 
excess of 30 percent for the service-connected coronary artery 
disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 
4.7, 4.100, 4.104 including Diagnostic Code 7005 (2009).

3.  The criteria for the assignment of an increased evaluation in 
excess of 20 percent for the service-connected hypertension are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.104 
including Diagnostic Code 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  VCAA and its 
implementing regulations provide that, upon the submission of a 
substantially complete application for benefits, VA has an 
enhanced duty to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the present case, considering the duties imposed by VCAA and 
its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claims decided below has been accomplished.  

As to the claim of service connection for a psychiatric disorder 
other than PTSD, the action taken below is fully favorable to the 
Veteran.  Accordingly, the Board finds that no further 
notification or assistance is required as to that claim.   

With regard to the claims for increased ratings, the VCAA duty to 
notify was satisfied by a letter sent to the Veteran in May 2008, 
which fully addressed what evidence was required to substantiate 
the claims and the respective duties of VA and a claimant in 
obtaining evidence.  The May 2008 letter also advised the Veteran 
of the five Dingess elements, to specifically include that a 
disability rating and an effective date for the award of benefits 
are assigned in cases where service connection is warranted.  See 
Dingess/Hartman, 19 Vet. App. at 484.

Although documents fully meeting the VCAA's notice requirements 
were not provided to the Veteran before the rating decision on 
appeal, the increased rating claims were fully developed and then 
readjudicated most recently in an April 2010 Supplemental 
Statement of the Case (SSOC), which was issued after all required 
notice was provided.  Accordingly, the Board finds that any 
arguable lack of full preadjudication notice in this appeal has 
not, in any way, prejudiced the Veteran.  See Shinseki v. 
Sanders, ---U.S. ----, 129 S.Ct. 1696, 173 L.Ed.2d 532 (2009).  

The Board also finds that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the Veteran in connection with the claims herein decided.  First, 
the Veteran's service treatment record (STR) is on file, and the 
claims file contains medical records from those VA and non-VA 
medical providers that the Veteran identified as having relevant 
records.  The Veteran (nor his representative) has not 
identified, and the file does not otherwise indicate, that any 
other VA or non-VA medical providers have additional pertinent 
records that should be obtained before the Board adjudicates the 
appeal.  

Second, the Veteran was afforded several VA examinations, most 
recently in December 2009, for the purpose of evaluating the 
severity of his service-connected CAD and hypertension.  The 
Board finds that the VA examinations are adequate because, as 
shown below, they were based upon consideration of the Veteran's 
pertinent medical history and his current complaints, and because 
they describe the service-connected CAD and hypertension in 
detail sufficient to allow the Board to make a fully informed 
determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Further, 
he has not asserted, and the evidence does not show, that his 
service-connected symptoms have increased in severity since the 
December 2009 evaluation.  The Board accordingly finds no reason 
to remand for further examination.  

Finally, the Veteran has been advised of his entitlement to a 
hearing before the RO and before the Board in conjunction with 
the issues on appeal, but he has not requested such a hearing.  

For these reasons, the Board finds that all necessary facts have 
been properly developed in regard to the Veteran's claims, and no 
further assistance is required in order to comply with VA's 
statutory duty to assist in the development of evidence necessary 
to substantiate the claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board also finds that there was substantial compliance with 
the prior March 2008 Board remand directives.  A remand by the 
Board confers upon the claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. App. 
268 (1998).  Nonetheless, it is only substantial compliance, 
rather than strict compliance, with the terms of a remand that is 
required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) 
(finding substantial compliance where an opinion was provided by 
a neurologist as opposed to an internal medicine specialist 
requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board directed the AMC/RO to send the Veteran 
a new VCAA letter asking him, inter alia, to identify any health 
care providers having treatment records pertinent to his claims.  
This was accomplished by an April 2008 RO letter.  The Board's 
March 2008 remand also instructed the AMC/RO to schedule the 
Veteran for a VA examination to indicate the current severity of 
the service-connected CAD and hypertension.  This was also 
accomplished by a December 2009 VA examination.  For these 
reasons, the Board finds that all of the Board's March 2009 
remand directives have been substantially complied with and, 
therefore, no further remand is necessary.  See Stegall v. West, 
11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

In conclusion, because all duties to notify and assist have been 
satisfied, the Board will proceed with consideration of the 
merits of the appeal.  

II.  Analysis

A.  Entitlement to Service Connection

The Veteran is seeking service connection for a psychiatric 
disorder other than PTSD.  By way of history, the Board points 
out that the Veteran's claim of service connection for PTSD was 
denied in a March 2008 Board decision.  The Veteran has not 
appealed that issue, and it is not otherwise before the Board.  
Accordingly, the scope of his present claim does not include a 
claim of service connection for PTSD.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009). 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Also, certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Finally, service connection may also be granted for a disability 
that is proximately due to or the result of a service-connected 
disability, which includes the degree of disability resulting 
from aggravation of a nonservice-connected disability by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of 
secondary service causation, the record must show (1) evidence of 
a current disability, (2) evidence of a service-connected 
disability, and (3) medical nexus evidence establishing a 
connection between the current disability and the service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).

Here, the Board finds that by extending the Veteran the benefit 
of the doubt, service connection is warranted for a psychiatric 
disorder manifested by depression. 

The Veteran's service treatment record includes three pertinent 
notations.  First, in August 1978, the Veteran complained of 
asthma attacks triggered by "emotional trauma" or "getting 
upset."  Second, in February 1980, it is noted that he had 
asthma brought on by emotional trauma.  Finally, at his service 
separation examination in March 1984, the Veteran endorsed a 
history of frequent trouble sleeping, depression or excessive 
worry, and nervous trouble of any sort.  (A clinical psychiatric 
evaluation was "normal.")

A Veteran is not entitled to a grant of service connection simply 
for having had a disease or injury in active service.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Rather, a Veteran must 
establish the existence of a current disability etiologically 
related to his active service.  See Degmetich v. Brown, 104 F.3d 
1328, 1332 (Fed. Cir. 1997).  

In this regard, the post-service treatment records beginning in 
July 2000 show that the Veteran has been treated for psychiatric 
symptoms variously diagnosed (other than PTSD) as depression; 
substance-induced mood disorder; adjustment disorder with 
psychotic features; schizophrenia, paranoid type, episodic with 
interepisode residual symptoms; and mood disorder due to general 
medical condition (GMC).  

In order to determine the relationship between his in-service 
symptoms and his post-service diagnoses, the Veteran underwent a 
VA examination in December 2009.  The Board finds that the 
November 2009 VA examiner's opinion is highly probative.  The VA 
examiner exhaustively reviewed the Veteran's pertinent history 
and current complaints, and performed a clinical evaluation.  The 
VA examiner diagnosed the Veteran with panic disorder; depressive 
disorder, not otherwise specified (NOS); and psychotic disorder 
NOS, (plus PTSD).  In addition, the VA examiner provided an 
opinion regarding the likely etiology of the diagnosed disorder.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The 
Board also points out that the VA examiner's opinion is 
uncontroverted by any other medical opinion of record.  

With specific regard to the etiology of the diagnosed PTSD and 
depression, the December 2009 VA examiner opined that the 
Veteran's PTSD is at least as likely as not related to his 
service and that his depressive disorder is more likely than not 
secondary to his PTSD.  The examiner explained that the Veteran's 
depression and PTSD symptoms had considerable overlap, 
confounding the diagnosis.  The Board finds that in light of the 
VA examiner's opinion, by extending the Veteran the benefit of 
the doubt, service connection is warranted for depression.  The 
VA examiner's opinion appears to attribute the Veteran's 
depressive disorder to his non-service-connected PTSD.  A careful 
reading of the opinion, however, makes clear that the VA examiner 
is actually opining that the Veteran's depression is more likely 
than not directly related to service.  As such, service 
connection is warranted.  

On the other hand, the Board finds that service connection is not 
warranted for a psychiatric disorder other than depression.  The 
evidence shows that the Veteran has been diagnosed with 
schizophrenia.  The evidence does not show that this disorder was 
diagnosed during the Veteran's service or within one year of 
service.  The December 2009 VA examiner opined that the history 
of the Veteran's psychosis is "somewhat atypical" and 
inconsistent, and the examiner opined that the disorder was 
likely related "at least in part" to substance abuse, 
depression, PTSD, or personality factors, or a combination of 
these.  Accordingly, the VA examiner concluded, "[i]t is less 
likely as not that" a psychotic disorder had its onset during 
service or within one year of service.  The VA examiner, in other 
words, found that a psychotic disorder manifested in such an 
unusual way that its cause or origin could not be related by her 
to the Veteran's service.  

The Board finds that the VA examiner's conclusion is consistent 
with the remaining evidence of record, which shows numerous 
inconsistencies in the Veteran's reported psychotic symptoms.  
For instance, during VA psychiatric inpatient treatment in 
November 2001, the Veteran reported a history of auditory 
hallucinations since service discharge.  By comparison, during a 
March 2001 psychological evaluation (for purposes of a Social 
Security Administration (SSA) disability benefits application), 
the Veteran complained of auditory hallucinations since age 18.  
Then, during the December 2009 VA examination, the Veteran 
reported onset of auditory hallucinations variously as in 1990 or 
1999.  He also reported during the December 2009 VA examination 
that he did not actually hear voices; the VA examiner noted that 
his complaints were more consistent with thoughts.  In light of 
this evidence, including the December 2009 VA examiner's highly 
probative opinion, the Board finds that service connection for a 
psychotic disorder must be denied.  

The Board finds, lastly, that service connection is not warranted 
for an anxiety disorder currently manifested by panic disorder.  
The post-service medical evidence shows no indication of anxiety 
for many years after service, until November 2000 during VA 
inpatient treatment.  The Veteran's complaints were assessed at 
that time as rule out panic disorder.  Also, the December 2009 VA 
examiner diagnosed panic disorder, but opined that she could not 
"establish a clear nexus without resort to mere speculation" 
between the Veteran's in- service symptoms and his current panic 
attacks except for the medical history at the time of the 
Veteran's service separation.  Generally, an opinion such as 
this, which is expressed in equivocal language, does not 
constitute negative or positive evidence.  See Nieves-Rodriguez, 
22 Vet. App. at 304.  The VA examiner here, however, supported 
this conclusion on the basis that the evidence contains 
inadequate factual information upon which to base a "clear 
nexus" opinion.  In making this determination, the VA examiner 
exhaustively reviewed the Veteran's pertinent medical history.  
The Board finds no indication that the record is incomplete or 
that the VA examiner's opinion is otherwise based on an 
inadequate factual basis.  See Nieves-Rodriguez, 22 Vet. App. at 
304.  In light of the VA examiner's highly probative opinion, the 
Board finds that service connection for an anxiety disorder 
manifested by panic disorder is not warranted.  

To reiterate, the Board finds that the evidence is at least in a 
state of relative equipoise in showing that the Veteran has a 
current depressive disorder related to his service.  In contrast, 
the weight of the probative evidence shows that the Veteran does 
not have a psychotic disorder or anxiety disorder etiologically 
attributable to his service.  

In making these determinations, the Board has also carefully 
considered the Veteran's own lay assertions.  For instance, 
during a March 2001 non-VA psychological evaluation, the Veteran 
complained of experiencing episodes of major depression and other 
symptoms related to psychotic features during service.  

On review, however, the Board finds that the Veteran's assertions 
have reduced such reduced reliability that they are not credible.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (BVA has a 
duty to assess the credibility and weight of the evidence).  In 
addition to the inconsistencies noted by the December 2009 VA 
examiner, the Board points out that a clinical psychologist, who 
evaluated the Veteran in July 2001, found that his presentation 
was "highly suspect and suggestive of malingering."  Also 
notable, the Veteran during VA mental health treatment in March 
2005 complained of having flashbacks "to Nam."  The Board 
points out, however, that the Veteran did not have active service 
in the Republic of Vietnam.  In fact, he did not even serve 
during the Vietnam era.  

The record also contains evidence, though unrelated to the 
current claim, that demonstrates that the Veteran is an 
unreliable historian, the medical evidence shows that he 
underwent treatment for a post-service Achilles tendon injury.  
In June 2005, the Veteran attributed the injury to playing 
basketball.  During a March 2002 VA examination, he indicated 
that he injured the Achilles tendon when he tried to jump onto a 
moving truck.  In December 2001, by contrast, he reported that he 
injured his Achilles tendon while jumping off a truck.  

Also tending to weigh against the Veteran's credibility, the 
medical evidence shows an extensive history of substance and 
alcohol abuse.  

In light of these considerations, the Board finds that the 
Veteran's assertions are unreliable and, therefore, not credible.  
See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in weighing 
credibility, VA may consider interest, bias, inconsistent 
statements, bad character, internal inconsistency, facial 
plausibility, self interest, consistency with other evidence of 
record, malingering, desire for monetary gain, and demeanor of 
the witness).  Accordingly, his assertions are not probative 
evidence supporting his claim.  

In conclusion, the Board finds the evidence to be at least in a 
state of relative equipoise in showing that the Veteran currently 
has a psychiatric disorder manifested by depression that was as 
likely as not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Accordingly, by 
extending the benefit of the doubt to the Veteran, service 
connection is warranted.  

B.  Entitlement to Increased Ratings

The Veteran is also seeking increased evaluations for his 
service-connected CAD and hypertension.  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, 
however, may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
following analysis is therefore undertaken with consideration 
that different (staged) ratings may be warranted for different 
time periods during the period of appellate review beginning 
within one year of his May 2003 claim.

Coronary Artery Disease

The Veteran is currently assigned a 30 percent rating for CAD.  

Evaluations of arteriosclerotic heart disease (CAD) are assigned 
under the provisions of 38 C.F.R. 4.104, Diagnostic Code 7005.  
The schedular criteria provide that a 10 percent rating is 
assigned when the evidence shows workload of greater than 7 METs 
but not greater than 10 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or, where continuous medication is 
required.  A 30 percent rating is assigned for arteriosclerotic 
heart disease with documented CAD manifested by a workload of 
greater than 5 metabolic equivalents (METs) but not greater than 
7 METs which results in dyspnea, fatigue, angina, dizziness, or 
syncope, or evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating 
is assigned for arteriosclerotic heart disease with documented 
coronary artery disease manifested by more than one episode of 
acute congestive heart failure in the past year, a workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  The highest rating, 100 percent, is assigned for 
arteriosclerotic heart disease with documented CAD manifested by 
chronic congestive heart failure, a workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, or 
left ventricular (LV) dysfunction with an ejection fraction (EF) 
of less than 30 percent.  See 38 C.F.R. § 4.104, DC 7005 
(effective after January 12, 1998). 
 
According to Note (2) of 38 C.F.R. § 4.104, one MET as the energy 
cost of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  This 
Note also provides that, when the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required for 
evaluation, and a laboratory determination of METs by exercise 
testing cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing or 
shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, Note 
(2). 

Even if the requirement for a 10 percent (based on the need for 
continuous medication) or 30 percent (based on the presence of 
cardiac hypertrophy or dilatation) evaluation is met, METs 
testing is required in all cases except when the left ventricular 
ejection fraction has been measured and is 50 percent or less.  
38 C.F.R. § 4.100(b)(2).

Here, in comparing the Veteran's symptoms during the period of 
appellate review to the rating criteria, the Board finds that 
that the service-connected CAD does not warrant an evaluation in 
excess of the currently assigned 30 percent.

In December 2005, the Veteran underwent a VA examination.  The 
Veteran complained of being unable to do any physical activity 
due to chronic joint pain.  He did not do yard or lawn work, and 
he could only slowly climb stairs, walk, and bicycle, but not 
swim (due to foot pain).  He denied chest pain or pressure, and 
dyspnea due to asthma.  The VA examiner found that this would 
give a METS level of 6 to 7.  The VA examiner also noted that a 
December 2005 echocardiogram showed mild concentric left 
ventricular hypertrophy (LVH) with LVEF of 50 to 55 percent, 
moderate biatrial enlargement.  The VA examiner diagnosed 
residual mild left ventricular hypertrophy and CAD with no 
objective findings of ischemic damage.  

More recently, in December 2009, the Veteran underwent a second 
VA examination.  The VA examiner exhaustively reviewed the 
Veteran's pertinent history.  The Veteran himself inform the VA 
examiner that he had complaints of chest pains related to stress 
and smelling certain foods and while his blood pressure was high.  
He had dyspnea walking 50 feet and shortness of breath and 
lightheadedness.  He could not walk a 30 minute mile.  His 
estimated METS level was 3.  The examiner noted that a February 
2008 catheterization and cardiology consultation showed normal 
coronaries and normal EF.  The examiner explained that the 
Veteran was service-connected for CAD though the 2001 and 2008 
catheterizations did not show blockages.  His asthma and 
difficulty breathing limit his exercise tolerance.  

In summary, the December 2005 echocardiogram showed an LVEF of 
between 50 and 55 percent.  Also, the December 2009 VA examiner 
estimated a METS level of 3.  A higher evaluation is not 
warranted, however, because an evaluation is only assignable if 
there is documented evidence of CAD.  See 38 C.F.R. § 4.104.  
Diagnostic Code 7005.  Here, the medical evidence specifically 
shows no CAD, as indicated by the December 2009 VA examiner.  A 
VA cardiologist came to the same conclusion in October 2006, when 
he assessed chest pain "probably noncardiac."  In explanation, 
the cardiologist opined that after review of the Veteran's chart, 
ECG, and background, it was "improbable" the Veteran would have 
atherosclerotic CAD.  

In conclusion, as there is no documented CAD, a higher evaluation 
is not assignable under Diagnostic Code 7005.  "Staged ratings" 
are not warranted because the schedular criteria for a higher 
rating were not met at any time during the period under appellate 
review.  See Hart, 21 Vet. App. at 505. 

Hypertension

The Veteran's hypertension is presently rated as 20 percent 
disabling.  

Evaluations for hypertension are assigned under Diagnostic Code 
(DC) 7101.  Under DC 7101, a 10 percent evaluation is warranted 
in cases of diastolic pressure predominantly 100 or more, 
systolic pressure predominantly 160 or more, or an individual 
with a history of diastolic pressure predominantly 100 or more 
who requires continuous medication for control.  A 20 percent 
evaluation is assigned in cases of diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 200 
or more.  A 40 percent evaluation contemplates diastolic pressure 
predominantly 120 or more.  Finally, a 60 percent evaluation is 
warranted for diastolic pressure predominantly 130 or more.  38 
C.F.R. § 4.104.

Here, based on the evidence, the Board finds that the criteria 
for a rating in excess of 20 percent are not met.  The medical 
treatment records contain extensive, frequent blood pressure 
readings, but the readings overwhelmingly show diastolic pressure 
below 120.  For example, the Veteran, during treatment in March 
2003, complained of blood pressure of 160/125 the day prior, but 
upon physical examination, his blood pressure readings were 
154/93 and 139/93.  In October 2003, consecutive blood pressure 
readings during VA treatment were 154/102, 151/104, and 150/114.  
Also, for instance, at VA in October 2004, the Veteran reported 
that Red Cross had advised him to seek treatment for blood 
pressure readings of 160/130 and 158/122.  Upon physical 
examination, however, his blood pressure was 158/94 and 149/96.  
During VA psychiatric inpatient treatment in December 2004, the 
Veteran had blood pressure readings of 180/130 and 158/120, but 
these readings were four days apart and his diastolic pressure 
was otherwise consistently below 120.

The Veteran underwent a VA examination in December 2005, during 
which his blood pressure was 171/103, 168/96, and 166/104.  The 
Veteran underwent a second VA examination in December 2009, which 
showed blood pressure readings of 170/110, 174/116, and 160/110.  
More recent blood pressure readings during VA outpatient 
treatment in February and March 2010 were 173/118, 160/100, 
130/100, 160/100, 165/113, and 162/117. 

In conclusion, the Board finds that an evaluation higher than 20 
percent is not warranted for the service-connected hypertension 
because the overwhelming evidence shows that the Veteran's 
diastolic pressure was below 120.  Although he occasionally 
complained of higher readings and medical evidence shows two 
instances of diastolic pressure readings of 120 or higher, these 
isolated readings are not predominant.  Accordingly, a higher 
evaluation is not warranted.  "Staged ratings" are not 
warranted because the schedular criteria for a higher rating were 
not met at any time during the period under appellate review.  
See Hart, 21 Vet. App. at 505.  

In reaching the conclusions above, the Board has considered the 
Veteran's lay assertions related to his claims for increased 
ratings.  As explained, however, his assertions are not reliable 
and, therefore, are not credible or probative evidence in support 
of his claim.  Wood, 1 Vet. App. at 193; Caluza, 7 Vet. App. at 
511 

The Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the probative 
evidence is against the Veteran's claims for an increased rating 
for the service-connected hypertension and the service-connected 
CAD, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  

Extraschedular Consideration

The Board's findings above are based on schedular evaluation.  To 
afford justice in exceptional situations, an extraschedular 
rating may also be provided.  38 C.F.R. § 3.321(b).  Here, 
however, consideration of whether referral for extraschedular 
consideration is appropriate must be deferred.  The Board is 
remanding the Veteran's claim for a TDIU, which is an issue 
intertwined with the matter of referral for extraschedular 
consideration.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); 
Henderson v. West, 12 Vet. App. 11, 20 (1998).


ORDER

Service connection for depression is granted.  

An increased evaluation in excess of 30 percent for the service-
connected coronary artery disease is denied.

An increased evaluation in excess of 20 percent for the service-
connected hypertension is denied.


REMAND

The Board's decision above grants service connection for a 
psychiatric disorder manifested by panic disorder.  Also, in a 
June 2010 brief, the Veteran's representative raised a new issue 
of service connection for headaches secondary to the service-
connected hypertension.  These issues are intertwined with the 
issue of entitlement to a TDIU because resolution of the issues 
may result in the Veteran reaching the numerical requirements for 
a TDIU, as set forth in 38 C.F.R. § 4.16(a).  For this reason, 
adjudication of the Veteran's TDIU claim must be deferred pending 
resolution of the intertwined issues.

The Board also points out that the evidence is inconsistent with 
regard to whether the Veteran is actually unemployed.  During a 
December 2009 VA cardiology examination, the Veteran reported 
that he had worked sporadically until 2006, but then stopped 
working entirely.  During the December 2009 VA examination 
psychiatric examination, by comparison, the Veteran reported last 
working in 2008 at a cabinet factory.  The other medical evidence 
includes VA outpatient dermatology records from May 2006 and 
April 2007 showing that the Veteran reported working in 
construction as a cement mixer.  Further, as The American Legion 
notes in June 2010 written argument, the physician who conducted 
the December 2009 VA hypertension examination opined that the 
Veteran was unable to secure or follow a substantially gainful 
occupation due to his psychiatric disability.  Accordingly, upon 
remand, the RO should request updated information from the 
Veteran concerning his employment history.  

Accordingly, the matter is REMANDED for the following action:

1.  The RO should send the Veteran requesting 
that he provide the names, addresses, and 
approximate dates of treatment for all health 
care providers who may have additional 
records pertinent to his claim.  The RO 
should also request that the Veteran provide 
updated information concerning his employment 
history.  

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
pertinent records identified by the Veteran 
not already associated with the claims file.  
All records obtained must be associated with 
the claims file.  Further, all attempts to 
procure any identified records must be 
documented in the claims file and, if any 
records cannot be obtained, a notation to 
that effect should be inserted in the file.  
The Veteran is to be notified of any 
unsuccessful efforts in order to allow him 
the opportunity to obtain and submit those 
records for VA review. 
 
3.  After all records and/or responses 
received have been associated with the claims 
file, or the time period for the Veteran's 
response has expired, and after assignment of 
an initial evaluation for the now-service 
connected psychiatric disability manifested 
by depression, the RO must afford the Veteran 
for a VA examination to ascertain whether his 
service-connected disabilities alone preclude 
him from performing all forms of 
substantially gainful employment, as well as 
whether it is at least as likely as not that 
the Veteran has a headache disorder that is 
related to or had its onset in service, or 
whether it is at least as likely as not that 
the Veteran has a headache disorder that was 
caused or aggravated by one or more of his 
service-connected disabilities.  The claims 
folder should be made available to and 
reviewed by the examiner.  All appropriate 
tests and studies should be conducted.  All 
findings and conclusions should be set forth 
in a legible report.

4.  After completing the foregoing, the RO 
should adjudicate the Veteran's headache 
disorder claim and readjudicate his TDIU 
claim.  If any benefit sought on appeal 
remains denied, the RO should furnish to the 
Veteran and his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons and 
bases for all determinations, and affords the 
appropriate time period to respond.  

Thereafter, if indicated, the case should be returned 
to the Board for the purpose of appellate 
disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


